Exhibit 10.3

FIRST BANK SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) is entered into as of the 25th
day of April 2006, by and among Laurus Master Fund, Ltd., a Cayman Islands
company (the “Senior Lender”), First Bank, a Missouri banking corporation (the
“Subordinated Lender”), and Accentia Biopharmaceuticals, Inc., a Florida
corporation (“Accentia,” and together with the Senior Lender and the
Subordinated Lender, collectively, the “Parties”). Unless otherwise defined
herein, capitalized terms used herein shall have the meaning provided such terms
in that certain Consent referred to below.

BACKGROUND

WHEREAS, pursuant to that certain Consent entered into by and among the Senior
Lender, Accentia and others (as amended, modified or supplemented from time to
time, the “Consent”), it is a condition to the Senior Lender consenting to the
Accentia Loan that the Senior Lender and the Subordinated Lender enter into this
Agreement;

WHEREAS, pursuant to the documents evidencing the Accentia Loan (the “Junior
Loan Documents”), the Subordinated Lender has agreed to make available a
subordinated loan facility on the terms thereof; and

WHEREAS, it has been agreed that the facilities evidenced by the Accentia
Funding Documents and the Junior Loan Documents should rank in accordance with
the priorities established by this Agreement.

NOW, THEREFORE, the Parties agree as follows:

TERMS

1. All obligations of Accentia or any of its Subsidiaries to the Senior Lender
under the Accentia Funding Documents are referred to as “Senior Liabilities.”
The obligations of Accentia under the Junior Loan Documents are referred to as
“Junior Liabilities.” The Subordinated Lender hereby represents and confirms
that it has no other obligations owing from Accentia other than the Junior
Liabilities.

“Subsidiary” means (i) a corporation or other entity whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

Subordination Agreement



--------------------------------------------------------------------------------

2. Except as expressly otherwise provided in this Agreement or as the Senior
Lender may otherwise expressly consent in writing, the payment of the Junior
Liabilities shall be postponed and subordinated in right of payment and priority
to the payment in full of the Senior Liabilities. Furthermore, no payments or
other distributions in respect of the Junior Liabilities shall be made (whether
at stated maturity, by acceleration or otherwise) nor shall any property or
assets of Accentia or any of its Subsidiaries be applied to the purchase or
other acquisition or retirement of any Junior Liabilities prior to the
termination of this agreement, unless otherwise agreed to in writing by the
Senior Lender. Notwithstanding anything to the contrary contained in this
paragraph 2 or elsewhere in this Agreement, Accentia may repay in full the
Junior Liabilities, so long as (i) no Event of Default (as defined in the
Secured Promissory Note, dated as of March 31, 2006 and issued by Biovest to the
Senior Lender (the “Note”)) has occurred and is continuing at the time of any
such payment and (ii) the source of funds of such repayment shall be derived
solely from the proceeds paid by Biovest to Accentia in respect of the Biovest
Redemption. Laurus hereby confirms to the Subordinated Lender that, upon giving
effect to the Consent, it has no knowledge as of the date hereof that any Event
of Default has occurred or is continuing under the Note.

3. The Subordinated Lender hereby subordinates all claims and security interests
it may have against, or with respect to, any of the assets of Accentia and/or
any of its Subsidiaries, to the security interests granted by Accentia and/or
any of its Subsidiaries to the Senior Lender in respect of the Senior
Liabilities.

4. In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to Accentia and/or any of
its Subsidiaries or to its creditors, as such, or to its property (whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of Accentia and/or any of
its Subsidiaries, or any sale of all or substantially all of the assets of
Accentia and/or any of its Subsidiaries, or otherwise), the Senior Liabilities
shall first be paid in full before the Subordinated Lender shall be entitled to
receive and to retain any payment or distribution in respect of any Junior
Liabilities.

5. The Subordinated Lender will mark his books and records so as to clearly
indicate that the Junior Liabilities are subordinated in accordance with the
terms of this Agreement. The Subordinated Lender will execute such further
documents or instruments and take such further action as the Senior Lender may
reasonably request from time to time request to carry out the intent of this
Agreement.

6. The Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.

7. The Subordinated Lender will not during the term of this Agreement without
the prior written consent of the Senior Lender: (a) attempt to enforce or
collect any Junior Liability or any rights in respect of any Junior Liability
other than with respect to payments otherwise permitted pursuant to Section 2
hereof; or (b) commence, or join with any other creditor in commencing, any
bankruptcy, reorganization or insolvency proceedings with respect to Accentia
and/or any of its Subsidiaries.

Subordination Agreement

 

- 2 -



--------------------------------------------------------------------------------

8. The Senior Lender may, from time to time, at its sole discretion and without
notice to the Subordinated Lender, take any or all of the following actions:
(a) retain or obtain a security interest in any property to secure any of the
Senior Liabilities; (b) retain or obtain the primary or secondary obligation of
any other obligor or obligors with respect to any of the Senior Liabilities;
(c) extend or renew for one or more periods (whether or not longer than the
original period), alter, increase or exchange any of the Senior Liabilities, or
release or compromise any obligation of any nature of any obligor with respect
to any of the Senior Liabilities; and (d) release its security interest in, or
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Senior Liabilities, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property.

9. The Senior Lender may, from time to time, whether before or after any
discontinuance of this Agreement, without notice to the Subordinated Lender,
assign or transfer any or all of the Senior Liabilities or any interest in the
Senior Liabilities; and, notwithstanding any such assignment or transfer or any
subsequent assignment or transfer of the Senior Liabilities, such Senior
Liabilities shall be and remain Senior Liabilities for the purposes of this
Agreement, and every immediate and successive assignee or transferee of any of
the Senior Liabilities or of any interest in the Senior Liabilities shall, to
the extent of the interest of such assignee or transferee in the Senior
Liabilities, be entitled to the benefits of this Agreement to the same extent as
if such assignee or transferee were the Senior Lender, as applicable; provided,
however, that, unless the Senior Lender shall otherwise consent in writing, the
Senior Lender shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lender, as to those of the Senior Liabilities which the Senior Lender has
not assigned or transferred.

10. The Senior Lender shall not be prejudiced in its rights under this Agreement
by any act or failure to act of the Subordinated Lender, or any noncompliance of
the Subordinated Lender with any agreement or obligation, regardless of any
knowledge thereof which the Senior Lender may have or with which the Senior
Lender may be charged; and no action of the Senior Lender permitted under this
Agreement shall in any way affect or impair the rights of the Senior Lender and
the obligations of the Subordinated Lender under this Agreement.

11. No delay on the part of the Senior Lender in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lender of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon the Senior Lender except as expressly set
forth in a writing duly signed and delivered on behalf of the Senior Lender. For
the purposes of this Agreement, Senior Liabilities shall have the meaning set
forth in Section 1 above, notwithstanding any right or power of the Subordinated
Lender or anyone else to assert any claim or defense as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the agreements and obligations of the Subordinated Lender under
this Agreement.

Subordination Agreement

 

- 3 -



--------------------------------------------------------------------------------

10. This Agreement and all rights and obligations of the Parties hereunder shall
terminate upon the indefeasible repayment in full of Accentia’s obligations
under the Accentia Funding Documents, or the indefeasible repayment in full of
Accentia’s obligations under the Junior Loan Documents to the extent that such
repayment was otherwise permitted pursuant to Section 2 herein.

11. This Agreement shall be binding upon the Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of the Subordinated Lender
and the successors and assigns of the Subordinated Lender.

12. This Agreement shall be construed in accordance with and governed by the
laws of New York without regard to conflict of laws provisions. Wherever
possible each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

[Signature page follows]

Subordination Agreement

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been made and delivered this 25th day of
April 2006.

 

FIRST BANK By:  

 

Name:   Title:   LAURUS MASTER FUND, LTD. By:  

 

Name:   Title:  

 

Acknowledged and Agreed to by: ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ James A. McNulty

Name:   James A. McNulty Title:   Secretary Treasurer

Subordination Agreement

 

- 5 -